Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, received 1/21/2021, has been entered into the record. 

Allowable Subject Matter
Claims 1-3, 5-18 and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or suggest all of the limitations of independent claims 1 and 5.  Specifically, none of the prior art of record, especially closest prior art reference Zillmann et al. (US Pub. No. 2014/0092574 A1), teach the method comprising forming a plurality of vias in a silicon wafer; forming passive devices comprising a capacitor in or on the silicon wafer; forming power supply circuits; dicing the wafer; and attaching a cores die having a processing core to the uncore die, as recited in claims 1 and 5.  
Dependent claims 2-3, 6-18 and 20 are allowable because they are dependent from one of allowable independent claims 1 or 5.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/12/2021